



Exhibit 10.3


PLAYAGS, INC.
Omnibus Incentive Plan
NONQUALIFIED OPTION AWARD AGREEMENT
THIS NONQUALIFIED OPTION AWARD AGREEMENT (this “Agreement”), is entered into as
of [____], 2018 (the “Date of Grant”), by and between PlayAGS, Inc., a Nevada
corporation (the “Company”), and [________] (the “Participant”). Capitalized
terms used in this Agreement and not otherwise defined herein have the meanings
ascribed to such terms in the PlayAGS, Inc. Omnibus Incentive Plan, as amended,
restated or otherwise modified from time to time in accordance with its terms
(the “Plan”).
WHEREAS, the Company has adopted the Plan, pursuant to which options to acquire
shares of Common Stock may be granted (“Options”); and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award provided for herein to the
Participant on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:


1.Grant of Option.


(a)Grant. The Company hereby grants to the Participant an Option to purchase
[________] shares of Common Stock (such shares, the “Option Shares”), on the
terms and subject to the conditions set forth in this Agreement and as otherwise
provided in the Plan. The Option is not intended to qualify as an Incentive
Stock Option. The Options shall vest in accordance with Section 2. The Exercise
Price shall be $[____] per Option Share.


(b)Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and the Participant’s beneficiary in respect of
any questions arising under the Plan or this Agreement. The Participant
acknowledges that the Participant has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.


2.Vesting. Except as may otherwise be provided herein, the Options shall vest
and become exercisable as to 25% of the Option Shares on each of the first four
anniversaries of the Date of Grant (each such applicable date, the “Vesting
Date”), subject to the Participant’s continued employment with, or engagement to
provide services to, the Company or any of its Affiliates through the Vesting
Date.


3.Termination of Employment or Services.


Except as otherwise provided below in this Section 3, if the Participant’s
employment with, or engagement to provide services to, the Company and its
Affiliates terminates for any reason, the unvested portion of the Option shall
be canceled immediately and the Participant shall immediately forfeit without
any consideration any rights to the Option Shares subject to such unvested
portion.


(a)If, prior to the end of the Option Period, the Participant’s employment with,
or engagement to provide services to, the Company and its Affiliates is
terminated (i) by the Company without Cause upon or within 12 months following a
Change in Control or (ii) due to the Participant’s death, then any unvested
portion of the outstanding Option shall immediately vest.







--------------------------------------------------------------------------------





(b)If, prior to the end of the Option Period, the Participant’s employment with,
or engagement to provide services to, the Company and all Affiliates is
terminated by the Company on account of the Participant’s Disability, then the
portion of the unvested outstanding Option that was scheduled to vest on the
immediately succeeding scheduled Vesting Date shall immediately vest, and the
remaining portion of the unvested portion of the Option shall be canceled
immediately and the Participant shall immediately forfeit without any
consideration any rights to the Option Shares subject to such unvested portion.


4.Expiration.
    
(a)In no event shall all or any portion of the Option be exercisable after the
tenth annual anniversary of the Date of Grant (such ten-year period, the “Option
Period”); provided, that if the Option Period would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s securities
trading policy (or Company-imposed “blackout period”), the Option Period shall
be automatically extended until the 30th day following the expiration of such
prohibition (but not to the extent that any such extension would otherwise
violate Section 409A of the Code).


(b)If, prior to the end of the Option Period, the Participant’s employment with,
or engagement to provide services to, the Company and all Affiliates is
terminated without Cause or by the Participant for any reason, then the Option
shall expire on the earlier of the last day of the Option Period and the date
that is 90 days after the date of such termination; provided, however, that if
the Participant’s employment or engagement to provide services to the Company
and its Affiliates is terminated and the Participant is subsequently rehired,
reappointed or reengaged by the Company or any Affiliate within 90 days
following such termination and prior to the expiration of the Option, the
Participant shall not be considered to have undergone a termination of
employment or service, as applicable. In the event of a termination described in
this subsection (b), the Option shall remain exercisable by the Participant
until its expiration only to the extent that the Option was exercisable at the
time of such termination.


(c)If (i) the Participant’s employment with, or engagement to provide services
to, the Company is terminated prior to the end of the Option Period on account
of his Disability, (ii) the Participant dies while still in the employ or
engagement of the Company or an Affiliate or (iii) the Participant dies
following a termination described in subsection (b) above but prior to the
expiration of an Option, the Option shall expire on the earlier of the last day
of the Option Period and the date that is 180 days after the date of death or
termination on account of Disability of the Participant, as applicable. In such
event, the Option shall remain exercisable by the Participant or Participant’s
beneficiary, as applicable, until its expiration only to the extent that the
Option was exercisable by the Participant at the time of such event.


(d)If the Participant ceases employment with or engagement to provide services
to the Company or any Affiliates due to a termination for Cause, the Option
(whether vested or unvested) shall expire immediately upon such termination.


5.Method of Exercise and Form of Payment. No Option Shares shall be delivered
pursuant to any exercise of the Option until the Participant has paid in full to
the Company the Exercise Price and an amount equal to any U.S. federal, state,
local and non-U.S. income and employment taxes required to be withheld. The
Option may be exercised by delivery of written or electronic notice of exercise
to the Company or its designee (including a third-party-administrator) in
accordance with the terms hereof. The Exercise Price and all applicable required
withholding taxes shall be payable (i) in cash, check, cash equivalent or (ii)
by such other method as the Committee may permit, including without limitation:
(A) in shares of Common Stock or other property having a Fair Market Value equal
to the Exercise Price and all applicable required withholding taxes (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
delivery of such shares to the Company; provided that such shares of Common
Stock are not subject to any pledge or other security interest); (B) if there is
a public market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered a
copy of irrevocable instructions to a stockbroker to sell the shares of Common
Stock otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the Exercise Price and all applicable
required withholding taxes or (C) by means of a “net exercise” procedure
effected by withholding the minimum number of shares of Common Stock otherwise





--------------------------------------------------------------------------------





deliverable in respect of an Option that are needed to pay for the Exercise
Price and all applicable required withholding taxes. Any fractional shares of
Common Stock resulting from the application of this Section 5 shall be settled
in cash.


6.Rights as a Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock subject to this Option unless,
until and to the extent that (i) this Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares and (iii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company. The Company shall cause the actions described in clauses
(ii) and (iii) of the preceding sentence to occur promptly following settlement
as contemplated by this Agreement, subject to compliance with applicable laws.


7.Compliance with Legal Requirements.


(a)Generally. The granting and exercising of the Option, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to
take all steps that the Committee or the Company determines are reasonably
necessary to comply with all applicable provisions of U.S. federal and state
securities law and non-U.S. securities law in exercising the Participant’s
rights under this Agreement.


(b)Tax Withholding. Any exercise of the Option shall be subject to the
Participant’s satisfying any applicable U.S. federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. The Company
shall have the right and is hereby authorized to withhold from any amounts
payable to the Participant in connection with the Option or otherwise the amount
of any required withholding taxes in respect of the Option, its exercise or any
payment or transfer of the Option or under the Plan and to take any such other
action as the Committee or the Company deem necessary to satisfy all obligations
for the payment of such withholding taxes (up to the maximum permissible
withholding amounts). The Company may (but is not obligated to) require the
Participant to satisfy, in whole or in part, the tax obligations by withholding
shares of Common Stock that would otherwise be received upon exercise of the
Option with a Fair Market Value equal to such withholding liability. For
exercises of the Option occurring during a blackout period under the Company’s
insider trading policy, the Company may (but shall not be obligated to)
arrange for the sale of a number of shares of Common Stock to be delivered to
the Participant to satisfy the applicable withholding obligations. Such shares
of Common Stock shall be sold on behalf of the Participant through the Company’s
transfer agent on the facilities of the NYSE or through the facilities of any
other exchange on which the Common Stock is listed at the time of such sale.


8.Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may cancel the Option award if the Participant, without the consent of
the Company, has engaged in or engages in activity that is in conflict with or
adverse to the interests of the Company or any Affiliate while employed by or
otherwise providing services to the Company or any Affiliate, including fraud or
conduct contributing to any financial restatements or irregularities, or any
violation of any non-competition, non-solicitation, non-disparagement or
non-disclosure covenant or agreement with the Company or any Affiliate (after
giving effect to any applicable cure period set forth therein), as determined by
the Committee. In such event, the Participant will forfeit any compensation,
gain or other value realized thereafter on the vesting or exercise of the
Option, the sale or other transfer of the Option, or the sale of shares of
Common Stock acquired in respect of the Option, and must promptly repay such
amounts to the Company. If the Participant receives any amount in excess of what
the Participant should have received under the terms of the Option for any
reason (including without limitation by reason of a financial restatement,
mistake in calculations or other administrative error), all as determined by the
Committee, then the Participant shall promptly repay any such excess amount to
the Company. To the extent required by applicable law or the rules and
regulations of the NYSE or any other securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted, or if so
required pursuant to a written policy adopted by the Company, the Option shall
be subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement).


9.Restrictive Covenants.  







--------------------------------------------------------------------------------





(a)The Participant acknowledges that he or she remains bound by the provisions
of any non-competition, non-solicitation, non-disclosure, confidentiality,
intellectual property and similar restrictive covenant agreement between the
Participant and the Company or any of its affiliates.


(b)Solely to the extent that the Participant has not entered into an agreement
with the Company or any of its Affiliates providing for covenants relating to
non-competition and non-solicitation and non-hire, the following provisions
shall apply:


While employed by the Company and its subsidiaries and for a period of 9 months
thereafter (the "Restricted Period"), the Participant shall not directly or
indirectly, own, manage, operate, control, consult with, be employed by,
participate in the ownership, management, operation or control of, or otherwise
render services to or engage in, any business that engages in any line of
business conducted by the Company and its subsidiaries during the Covered Period
(as defined below) within any jurisdiction or marketing area in which the
Company or any of its subsidiaries is doing business or has invested and
established good will in demonstrating an intent to do business during the
Covered Period; provided that the Participant’s ownership of securities of 2% or
less of any publicly traded class of securities of a public company shall not
violate this Section 9(b). The "Covered Period" shall mean the period beginning
as of the date hereof and ending as of the end of the sixth month following the
termination of the Executive's employment for any reason.
During the Restricted Period, the Participant shall not directly or indirectly
(i) induce or attempt to induce any employee, consultant or independent
contractor of the Company or any Affiliate of the Company (collectively, the
“Affiliated Entities” and each such entity an “Affiliated Entity”) to leave the
Company or such Affiliated Entity, or in any way interfere with the relationship
between the Company or any such Affiliated Entity, on the one hand, and any
employee or independent contractor thereof, on the other hand, (ii) hire any
person who is an employee or independent contractor of the Company or any
Affiliated Entity until twelve (12) months after such individual’s relationship
with the Company or such Affiliated Entity has been terminated for any reason or
(iii) induce or attempt to induce any customer (including former customers who
were customers at any time during the three-year period immediately prior to
such inducement or attempted inducement), supplier, licensee or other business
relation of the Company or any subsidiary of the Company to cease doing business
with the Company or such subsidiary, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company or any subsidiary, on the other hand.
(c)The Participant shall not, whether in writing or orally, malign, denigrate or
disparage the Company, its Affiliates or their respective predecessors and
successors, or any of the current or former directors, officers, employees,
shareholders, partners or members of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publish (whether in
writing or orally) statements that tend to portray any of the aforementioned
parties in an unfavorable light, provided that nothing herein shall or shall be
deemed to prevent or impair the Participant from testifying, to the extent that
he or she reasonably believes such testimony to be true, in any legal or
administrative proceeding if such testimony is compelled or requested (or from
otherwise complying with legal requirements), from conferring with the
Participant’s legal counsel or from disclosing information to a governmental
agency to the extent necessary to permit the Participant to pursue lawful claims
against the Company.


(d)In the event that the Participant violates any of the covenants referred to
in this Section 9, in addition to any other remedy that may be available at law
or in equity, the Option shall be automatically forfeited effective as of the
date on which such violation first occurs. The foregoing rights and remedies are
in addition to any other rights and remedies that may be available to the
Company and shall not prevent (and the Participant shall not assert that they
shall prevent) the Company from bringing one or more actions in any applicable
jurisdiction to recover damages as a result of the Participant’s breach of such
restrictive covenants.


10.
Miscellaneous.



(a)Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a “Transfer”) by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 14(b) of the Plan. Any attempted





--------------------------------------------------------------------------------





Transfer of the Option contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the Option, shall be null and void
and without effect.


(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(c)Section 409A. The Option is not intended to be subject to Section 409A of the
Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes Section
409A of the Code or could cause the Participant to incur any tax, interest or
penalties under Section 409A of the Code, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A of the Code, or to avoid
the incurrence of taxes, interest and penalties under Section 409A of the Code,
and/or (ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 10(c) does not create an obligation on
the part of the Company to modify the Plan or this Agreement and does not
guarantee that the Option or the Option Shares will not be subject to interest
and penalties under Section 409A.


(d)Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage-paid first-class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address (including work
e-mail address, while employed or otherwise providing services to the Company or
any of its Affiliates) indicated by the Company’s records, or if to the Company,
to the attention of the General Counsel and to the Head of Human Resources at
the Company’s principal executive office.


(e)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(f)No Rights to Employment or Service. Nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any
position, as an employee or consultant of the Company or any of its Affiliates
or shall interfere with or restrict in any way the rights of the Company or any
of its Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.


(g)Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from any exercise of the Option or an adjustment of the Option
pursuant to Section 11 of the Plan or otherwise, the Company shall be entitled
to pay to the Participant an amount in cash equal to the Fair Market Value of
such fractional share.


(h)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.


(i)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(j)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 11 or 13 of the Plan.







--------------------------------------------------------------------------------





(k)Governing Law and Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada, without regard to principles of
conflicts of laws thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Nevada.


(i)Dispute Resolution; Consent to Jurisdiction. All disputes between or among
any Persons arising out of or in any way connected with the Plan, this Agreement
or the Option shall be solely and finally settled by the Committee, acting in
good faith, the determination of which shall be final. Any matters not covered
by the preceding sentence shall be solely and finally settled in accordance with
the Plan, and the Participant and the Company consent to the personal
jurisdiction of the United States federal and state courts sitting in Las Vegas,
Nevada, as the exclusive jurisdiction with respect to matters arising out of or
related to the enforcement of the Committee’s determinations and resolution of
matters, if any, related to the Plan or this Agreement not required to be
resolved by the Committee. Each such Person hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such suit, action
or proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the last known address of such Person, such service to
become effective ten (10) days after such mailing.


(ii)Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.


(l)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(m)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


(n)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).


(o)Electronic Participation in Plan. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


[Remainder of page intentionally blank]









--------------------------------------------------------------------------------






[Signature Page to Option Agreement]


IN WITNESS WHEREOF, this Nonqualified Option Award Agreement has been executed
by the Company and the Participant as of the day first written above.


PLAYAGS, INC.


By: __________________________________    
Name:
Title:




PARTICIPANT




______________________________________
[Insert Name]





